Case: 16-16356   Date Filed: 10/03/2017   Page: 1 of 2


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 16-16356
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 9:16-cv-81251-RLR



CONRAD SCARRY,

                                                           Plaintiff-Appellant,

                                  versus

WELLS FARGO BANK, N.A.,

                                                          Defendant-Appellee.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                            (October 3, 2017)

Before TJOFLAT, JORDAN and ROSENBAUM, Circuit Judges.

PER CURIAM:
               Case: 16-16356     Date Filed: 10/03/2017     Page: 2 of 2


      Conrad Scarry appeals the District Court’s order dismissing his initial

complaint for failing to state a claim for relief and its order denying for futility his

motion for leave to amend the complaint. The initial complaint alleged that Wells

Fargo Bank, N.A. (“Wells Fargo”) did not adequately respond to Korte &

Wortman’s request for information under 12 C.F.R. § 1024.36(d)(2)(i)(A) because

it failed to provide the telephone number of the entity that owns Scarry’s loan. The

proposed amended complaint repeated this claim and added that Wells Fargo also

violated 12 C.F.R. § 1024.36(d)(2)(i)(B) by not adequately responding to Scarry’s

request for information related to loss-mitigation efforts and invoices related to

property inspections, violated 12 C.F.R. § 1024.36(d)(1)(i) by failing to investigate

the missing phone number, and violated 12 C.F.R. § 1024.36(f)(2) by failing to

send a notification of noncompliance.

      Loan servicers are not required to provide a loan owner’s telephone number

under 12 C.F.R. § 1024.36(d)(2)(i)(A). Mejia v. Ocwen Loan Servicing, LLC, —

F. App’x —, 2017 WL 3396563 (11th Cir. Aug. 8, 2017). Nor must they furnish

information unrelated to “servicing,” like the loss-mitigation and property-

inspection information requested here. See Hudgins v. Seterus, Inc., 192 F. Supp.
3d 1343, 1347–53 (S.D. Fla. 2016). Accordingly, Wells Fargo had no duty to

investigate the information’s absence or send a noncompliance notification.

      AFFIRMED.

                                            2